By the Court.
Looking at all the parts of the deed from Hobart to the plaintiff, it is clear that it was not the intention of the parties that the well should be a monument fixing the west line of the lot conveyed. It is not mentioned in the description in the granting part of the deed. The west line starts at a fixed point, where the parties agree there were a stake and stones, and thence runs “ north forty-two degrees west, forty-four rods, to the fence at the highway.” The description leaves the well on the plaintiff’s lot, about eleven feet from the line.
The clause in the latter part of the deed, “except a right, which is reserved, to draw water at the well on the west line of . said land,” was not intended to make the well a monument; it was inserted, alio intuitu, for the purpose of creating in the grantor an easement in the plaintiff’s land. If the well were *260a monument, the line would run through its centre, each party would have an equal right to use it, and there would be no occasion for the grantor to reserve a right to draw water from it. In order to carry into effect the intention of the parties, the expression “ on the west line of said land ” must be interpreted as meaning near the west line, or on the west part of said land.

Exceptions overruled.